DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 24 January 2022, the claims were amended. Based on these amendments, the claim objections and the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward Steakley on 26 January 2022.
The claims have been amended as follows:

1.	(currently amended) A printing system configured to print an object in multiple layers, the printing system comprising:
a control system;
a feeding system supplying a viscous printing material to a printing head, the viscous printing material curable by ultraviolet irradiation;
the printing head, in fluid communication with the feeding system, the printing head comprising:
a rotation platform;
a nozzle in fluid communication with the extruder;
[[a]] the rotation platform configured for rotation in at least one axis around the first portion of the extruder, wherein the rotation platform comprises:
at least one curing module; and
a rotary system providing power and control signals to the at least one curing module;
an operative connection to the control system;
an engine connected to a drive mechanism, wherein the drive mechanism operates the rotation platform to rotate around the first portion of the extruder, and
an active feedback system configured to measure one or more parameters from one or more of the feeding system, the printing head, the object and the environment of the printing head and communicate the one or more measured parameters to the control App Serial No.: 16/452,3542/12system, wherein the control system is configured to control the printing head based on the one or more measured parameters received from the active feedback system.


an extruder in fluid communication with the feeding system, the extruder comprising a first portion and a second portion, the first and second portions being interconnected by a seal, the first portion of the extruder being disposed through [[the]] a rotation platform;
a nozzle in fluid communication with the extruder;
[[a]] the rotation platform configured for rotation in at least one axis around the first portion of the extruder, wherein the rotation platform comprises:
at least one curing module; and
a rotary system providing power and control signals to the at least one curing module;
an engine connected to a drive mechanism, wherein the drive mechanism operates the rotation platform to rotate around the first portion of the extruder;
an operative connection to a control system; and
an active feedback system configured to measure one or more parameters from one or more of the feeding system, the printing head, and the environment of the App Serial No.: 16/452,3544/12printing head and communicate the one or more parameters to the control system,
wherein the control system is configured to control the printing head based on the one or more measured parameters received from the feedback system.

***************
.

Allowable Subject Matter
Claims 1-5, 7-13, and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires a printing system comprising a feeding supply system and a printing head in fluid communication with the feeding system. The feeding supply system supplies a viscous printing material to the printing head. The printing head comprises an extruder in fluid communication with the feeding system, a nozzle in fluid communication with the extruder, a rotation platform comprising at least one curing module, and an engine connected to a drive mechanism. The extruder comprises a first portion and a second portion interconnected by a seal, with the first portion of the extruder being disposed through the rotation platform. The rotation platform is configured for rotation around the first portion of the extruder. The drive mechanism operates the rotation platform to rotate around the first portion of the extruder.
Similarly, claim 9 requires a printing head in fluid communication with a feeding system, the feeding system supplying a viscous printing material to the printing head. The printing head comprises an extruder in fluid communication with the feeding system, a nozzle in fluid communication with the extruder, a 
The combination of World Patent Application Publication No. WO 2019/023789 (“Sammut”) and Japanese Patent Application Publication No. JP 2018-122454 (“Takai”) set forth in the office action of 21 October 2021 represents the closest prior art. However, this combination fails to disclose an extruder comprising a first portion and a second portion interconnected by a seal, where the first portion of the extruder is disposed through the rotation platform, and the rotation platform rotates around the first portion of the extruder, as required by claims 1 and 9.
In Sammut, there is a platform comprising curing modules (see Figure 7), but the platform does not rotate. Takai does disclose a rotation platform. However, the platform does not rotate around a portion of an extruder disposed through the rotation platform. In Takai, the nozzles 21 rotate with the rotating table 82. See Figures 6-8 and the discussion beginning at line 35 on page 11 of the previously provided translation. To the extent that other prior art references may disclose a rotation platform comprising a curing module, where the rotation platform rotates around some portion of a printing head, these references fail to disclose or suggest an arrangement where an extruder comprises a first portion 
Claims 2-5, 7, 8, 10-13, and 15-22 are allowed based on their dependency from an allowed independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726